Citation Nr: 1724351	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disability.  

2.  Entitlement to a rating in excess of 10 percent for status post feet surgery with pes planus, scarring and callosities.  

3.  Entitlement to increases in the staged ratings (of 10 percent prior to February 25, 2013, and 30 percent since April 1, 2014) for residuals of a left knee injury status post total knee replacement.  

4.  Entitlement to an initial rating in excess of 10 percent for left knee instability.  

5.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  

6.  Entitlement to increases in the staged ratings (of 10 percent prior February 24, 2015, and 20 percent since February 24, 2015) for degenerative arthritis of the lumbar spine.  

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to October 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, an April 2012 rating decision granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected bilateral foot disability, effective May 13, 2011, and rated 10 percent effective from July 1, 2011.  A November 2013 rating decision granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected residuals of a left knee injury status post total knee replacement, effective February 25, 2013, and rated 30 percent effective April 1, 2014.  The matter has been characterized to reflect that both ratings are on appeal.  A May 2015 rating decision granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected lumbar spine disability, effective November 13, 2014, and rated 10 percent effective January 1, 2015.  And a November 2015 rating decision granted a 100 percent rating for one year following replacement of a prosthesis for the left knee, effective August 3, 2015, and rated 30 percent effective October 1, 2016.  

The Veteran testified before the undersigned Veterans Law Judge in a March 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  

The case was previously before the Board in March 2016 when, in part, the Board granted a separate 10 percent rating for right and left foot arthritis, and remanded the remaining issues for further development.  

An April 2016 rating decision implemented the Board's March 2016 award of a separate 10 percent rating for right and left foot arthritis.  The Veteran has not expressed disagreement with the decision, and the matters are not before the Board.  

A March 2017 rating decision granted a 20 percent rating for degenerative arthritis of the lumbar spine, effective February 24, 2015.  The matter has been characterized to reflect that both the period prior to February 24, 2015, and since, are on appeal.  

The March 2017 rating decision also granted service connection for left lower extremity radiculopathy, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective November 8, 2014, and granted SMC based on housebound status, effective July 22, 2013 through April 1 2014, November 13, 2014 through January 1, 2015, and from August 3, 2015 through October 1, 2016.  The Veteran has not expressed disagreement with the decision, and the matters are not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lung disability, increased ratings for a left shoulder disability and degenerative arthritis of the lumbar spine, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status post feet surgery with pes planus, scarring and callosities has been manifested by pain and slight tenderness, callosities, and swelling; weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, marked deformity, marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, has not been shown.  

2.  Prior to February 25, 2013, the Veteran's residuals of a left knee injury status post total knee replacement has been manifested by range of motion from 0 degrees extension to no worse than 90 degrees flexion, with pain on active motion, but without frequent episodes of locking or effusion into the joint.  

3.  From April 1, 2014, the Veteran's residuals of a left knee injury status post total knee replacement, has resulted in chronic residuals consisting of severe painful motion or weakness in the affective extremity.  

4.  Throughout the appeal period, the Veteran's left knee instability has been manifested by no more than slight instability.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post feet surgery with pes planus, scarring and callosities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2016).  

2.  Prior to February 25, 2013, the criteria for a rating in excess of 10 percent for residuals of a left knee injury status post total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2016).  

3.  From April 1, 2014, the criteria for a 60 percent disability rating have been met for residuals of a left knee injury status post total knee replacement.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).  

4.  The criteria for an initial rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Status Post Feet Surgery with Pes Planus, Scarring and Callosities

The Board notes that the Veteran's service-connected bilateral foot disability originally encompassed arthritis.  See November 2010 rating decision.  As noted above in the Introduction, the Board's March 2016 decision granted separate 10 percent ratings for right and left foot arthritis.  Accordingly, arthritis is no longer considered with the Veteran's service-connected bilateral foot disability, and the matter is characterized accordingly.  Additionally, as noted above in the Introduction, during the pendency of this appeal, an April 2012 rating decision granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected bilateral foot disability, effective May 13, 2011, and rated 10 percent effective from July 1, 2011.  Inasmuch as the Veteran was awarded a (maximum) 100 percent rating from May 13, 2011 through June 30, 2011, that period is not before the Board and will not be addressed herein.  

The Veteran's bilateral foot disability is rated under Diagnostic Code 5276 (for pes planus), which provides that a 10 percent rating is warranted for moderate pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet (bilateral or unilateral).  A 30 percent rating is warranted if the disability is manifested by severe pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for bilateral pes planus that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The evidence includes a May 2010 VA examination wherein the Veteran complained of pain (aching, oppressing and sharp) in his feet, traveling up and down his big toe, occurring spontaneously and relieved by rest.  He further indicated he had pain while standing or walking, but denied any weakness, stiffness, swelling and/or fatigue with standing or walking.  On physical examination, there was bilateral foot tenderness, including slight tenderness on palpation of the plantar surface of each foot. His feet revealed abnormal weight bearing and callosities located at the medial great toe with tenderness.  There was no pain with motion, edema, weakness, or instability.  There was normal alignment of the Achilles tendon with weight bearing and nonweight bearing.  The right foot showed a slight degree of valgus, correctable by manipulation, but no forefoot/midfoot malalignment, no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  The left foot showed no deformity.  There was no pes cavus, hammer toes, hallux valgus, or hallux rigidus.  The examiner noted there were no limitations with standing and walking, and the Veteran does not require any type of support with his shoes.  

A February 2011 N.S., DPM report noted the Veteran's complaint of difficulty walking and wearing shoes.  An August 2011 N.S., DPM report noted the Veteran's feet were very tender, with not specific areas bothering him.  There was moderate swelling present and considerable discomfort with the left hallux.  

At the March 2016 video conference hearing, the Veteran testified that the scars on his feet were tender and painful.  

On November 2016 VA examination, the Veteran reported his feet were doing fine except for a shooting pain from his left hip.  He denied flare-ups impact the function on his feet.  Physical examination revealed no pain on use, no pain on manipulation, no indication of swelling on use, no extreme tenderness of the plantar surfaces of the feet, no objective evidence of marked deformity of either foot, no inward bowing of Achilles tendon, no marked inward displacement and severe spasm of Achilles tendon on manipulation of either foot, and no marked pronation of either foot.  There was bilateral decreased longitudinal arch height.  The weight bearing line did not fall over or medial to the great toe.  There was no other lower extremity deformity other than pes panus causing alteration of the weight bearing line.  The Veteran does not use orthotics, arch supports, or built-up shoes.  There were no residual signs due to foot surgery, including no pain on physical examination.  The Veteran did indicate he experiences pain on top of his left foot from the left hip, which the examiner opined was more consistent with peripheral neuropathy from diabetes mellitus, and not from his pes planus.  The examiner noted there was no functional loss from right and left lower extremity due to pes planus, and no functional loss during flare-ups or with repeated use.  It was noted there was no functional impact due to the bilateral pes planus on his ability to work.  The examiner further indicated the Veteran's bilateral pes planus was asymptomatic.  

In summary, the Board finds that the objective of evidence of record shows that the Veteran's bilateral pes planus has been manifested by pain at almost all times, but notably denied on November 2016 VA examination.  There is also evidence of slight tenderness of the plantar surfaces of the feet, characteristic callosities and moderate swelling.  However, the record is uniformly negative for objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, that is, criteria for the next higher 30 percent rating.  The Board also finds significant that while the August 2011 N.S., DPM report noted moderate swelling, such is the only evidence of swelling of the feet.  In addition, the November 2016 VA examination found the Veteran's bilateral pes planus was asymptomatic.  Therefore, the Board finds that the most probative evidence of record does not show that his disability is manifested by, or approximates, severe pes planus, so as to warrant an increased 30 percent rating.  

As for other Diagnostic Codes for rating foot disabilities, the Board notes that the Court held that when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy, as would be the situation in this case if the Board were to rate the Veteran's bilateral pes planus under another diagnostic code, including Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  Accordingly, as the Veteran's service-connected bilateral pes planus has a specific diagnostic code to consider the symptomatology and severity of his disability, there is no need to consider alternative schedular diagnostic criteria.  



Residuals of a Left Knee Injury

The Veteran contends that he is entitled to increased staged ratings (of 10 percent prior to February 25, 2013, and 30 percent since April 1, 2014) for residuals of a left knee injury status post total knee replacement.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the March 2016 video conference hearing, the Veteran testified that the award of a 60 percent rating would completely satisfy his appeal.  

For the period prior to February 25, 2013, the Veteran's left knee disability is rated under Diagnostic Code 5010 (for arthritis and limitation of motion of the left knee).  

Under Diagnostic Code 5260, flexion limited to 45 degrees is assigned a 10 percent evaluation, flexion limited to 30 degrees is assigned a 20 percent evaluation, and flexion limited to 15 degrees is assigned a 30 percent evaluation.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

When extension is limited to 5 degrees, a 0 percent rating is assigned under Diagnostic Code 5261.  Extension limited to 10 degrees is assigned a 10 percent rating.  A 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent evaluation is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259.  

Notably, the Veteran has already established service connection for left knee instability under Diagnostic Code 5257, and such matter will be addressed separately.  
On May 2010 VA examination, the Veteran reported left knee weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, pain, and dislocation.  He denied heat, redness, locking, deformity, effusion, or subluxation.  He indicated he suffers flare-ups one time per week, lasting one day.  He characterized his pain at a 10 (on a scale to 10).  The Veteran reported his flare-ups were precipitated by physical activity.  He stated he has difficulty with standing and walking, stairs and long distances.  The Veteran denied any incapacitation.  On physical examination, the Veteran demonstrated an asymmetrical gait due to his left knee limitation of motion.  Range of motion testing revealed flexion to 90 degrees (with pain at 90 degrees), extension to 0 degrees, with no change on repetitive range of motion testing.  Left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive range of motion testing.  Medial and lateral meniscus test of the left knee was within normal limits.  

An April 2011 Dr. K.L. report noted the Veteran's complaint of left knee pain, swelling and stiffness.  Physical examination revealed crepitus, effusion, limited range of motion, and weakness.  

For an increased rating based on limitation of motion, the evidence must minimally establish that the Veteran's left knee disability is manifested by flexion limited to 30 degrees (Diagnostic Code 5260), and/or by extension limited to 10 degrees (Diagnostic Code 5261).  At no point prior to February 25, 2013 is the Veteran's left knee flexion shown to be less than 90 degrees, or extension shown to be other than normal, even with consideration of pain on range of motion testing, and after repetitive range of motion testing.  Hence, the criteria for an increased rating under either Diagnostic Code 5260 or 5261 for the period prior to February 25, 2013, are not met.  

In addition, the Veteran has never demonstrated or been diagnosed with ankylosis of the left knee, impairment of the tibia and fibula, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 are not applicable.  

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran has not complained of "locking," or effusion into the left knee joint.  Accordingly, an increased rating under Diagnostic Code 5258 is not warranted.  

In summary, for the period prior to February 25, 2013, the criteria for a rating in excess of 10 percent for the Veteran's left knee disability is not met.  

For the period since April 1, 2014, the Veteran's left knee disability is rated under Diagnostic Code 5055 (for prosthetic knee replacement).  A 100 percent rating is assigned for one year following implantation of the prosthesis.  The minimum rating that may be assigned thereafter is 30 percent.  For chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  

Private treatment records for the period since April 1, 2014 routinely note the Veteran's complaints of left knee pain and weakness.  See, e.g., January 2015 report.  The evidence also includes a December 2015 Dr. M.T. letter stating that the Veteran's left knee disability warrants an increased (60 percent) rating.  It was explained that the Veteran continues to present with some left knee swelling, loss of flexion and extension in active range of motion testing, and severe pain with motion past 115 degrees of flexion and weakness in the left knee.  

At the March 2016 video conference hearing, the Veteran testified he experiences constant left knee pain.  

Based on the evidence of record, for the period since April 1, 2014, the Board finds that the evidence approximates the criteria for a 60 percent rating for his left knee disability.  Inasmuch as the Veteran testified that a 60 percent rating would satisfy his appeal, and the decision herein does so, there is no need for the Board to further consider this matter.  
Left Knee Instability

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for left knee instability prior to February 25, 2013.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's left knee instability is rated under Diagnostic Code 5257.  Under this code, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The evidence shows that the Veteran has complained of left knee pain and instability.  The Board also notes that May 2010 VA examination found only slight instability on medial and lateral collateral ligaments stability testing, and anterior and posterior cruciate ligaments stability testing of the left knee.  

To the extent the Veteran is seeking a rating in excess of 10 percent for left knee instability, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left knee instability reflects (or approximates) moderate instability, as to warrant an increased (20 percent) rating.  Inasmuch as the May 2010 VA examiner found only slight instability, there is no evidence that conflicts with such a finding.  There is no evidence to support a finding of moderate instability.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left knee instability reflects (or approximates) moderate instability, thereby warranting a 20 percent rating.  




ORDER

A rating in excess of 10 percent for status post feet surgery with pes planus, scarring and callosities is denied.  

A rating in excess of 10 percent for residuals of a left knee injury status post total knee replacement prior to February 25, 2013 is denied.  

Subject to the laws and regulations governing monetary benefits, effective April 1, 2014, a rating of 60 percent for residuals of a left knee injury status post total knee replacement is granted.  

An initial rating in excess of 10 percent for left knee instability is denied.  


REMAND

Regarding the claims for increased ratings for a left shoulder disability and degenerative arthritis of the lumbar spine, the matters were before the Board in March 2016 when they were remanded for additional development, to include affording the Veteran a contemporaneous VA examination to determine the nature and severity of his disabilities.  The Veteran was provided VA examinations in November 2016.  During the pendency of his appeal, in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), it was held that a VA examination evaluating the severity of a joint disability must record the results of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  Inasmuch as the November 2016 reports of VA examination do not including findings required by Correia, these matters must be remanded for a new examination.  

The Veteran also contends that he has a lung disability that is related to a cyst that was removed shortly after service and that he has had breathing problems since service.  The Veteran's service treatment records show that in May 1984 the Veteran slipped and fell on a knife at home, and was diagnosed with a stab wound of the left chest with hemopneumothorax.  He underwent closed tube thoracostomy, left, with exploration, wound, left wall.  Auscultation of the lungs revealed decreased breath sounds in the left side, but following surgery, daily chest x-rays revealed full expansion of his lung.  The chest tube was removed on the fifth post-operation day and post-pulmonary films revealed no evidence of pneumothorax.  

Post-service treatment records include an April 2007 Wellstar Kennestone Hospital chest CT scan that revealed findings involving the pleural surface lingular parenchymal and the chest wall anterolaterally on the left, nonspecific and could be the residual of old or recent trauma.  

Dr. W.H. treatment records include a May 2007 report noting the Veteran's complaint of a two month history of progressive, worsening, left-sided chest pain with inspiration.  The onset of the pain was noted to be somewhat sudden, but was initially mild and increased in severity over the last two months.  On June 4, 2007, the Veteran underwent bronchoscopy, left thoracoscopy, left VATS upper lobe wedge resection.  The diagnosis was extensive pleural adhesions, with a complaint of atypical anterior chest wall pain, on left thoracoscopy, extensive adhesions encountered in left chest, centering around area of his previous stab wound, which were lysed.  The area of plaquing on lingular component of his left upper lobe which was resected with small-wedge resection.  October 2007 CT scan of the chest revealed a stable 6mm right middle lobe pulmonary nodule, stable since April 2007.  A November 2007 report noted the Veteran's complaint of continued left-sided chest pain.  No obvious deformity or abnormality was found in the area the Veteran indicated was painful, and there was no obvious reason for the pain.  It was speculated that whether the pain was related to the surgery, or his original trauma from being stabbed in the service, was unknown.  

In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature and etiology of his lung disability.  

Additionally, because the Veteran's SMC claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to SMC is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and etiology of his lung disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's lung disability.  
(b) Provide an opinion whether it is at least as likely as not the Veteran's lung disability had its onset in service, to include as a result of the May 1984 stab wound of the left chest with hemopneumothorax.  

In providing the requested opinions, the examiner is asked to consider the April 2007 Wellstar Kennestone Hospital chest CT scan and the June 4, 2007 operative report.  

2. Provide the Veteran an examination to determine the current nature and severity of his service-connected left shoulder and lumbar spine disabilities.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  

Regarding the lumbar spine disability, the examiner should discuss the nature of any right or left-sided upper or lower extremity radiculopathy or neuropathy found to be present, and indicate the severity of such.  The examiner must also state whether the Veteran has bowel or bladder problems related to his lumbar spine disability.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

3. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to SMC (particularly for the periods where he has not been awarded such). If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case, and provide them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


